Name: Council Decision (EU) 2017/601 of 6 March 2017 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, with regard to the adoption of the EU-Algeria Partnership Priorities
 Type: Decision
 Subject Matter: European construction;  Africa;  cooperation policy;  regions and regional policy
 Date Published: 2017-03-29

 29.3.2017 EN Official Journal of the European Union L 82/4 COUNCIL DECISION (EU) 2017/601 of 6 March 2017 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, with regard to the adoption of the EU-Algeria Partnership Priorities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part (1) (hereinafter referred to as the Agreement) was signed on 22 April 2002 and entered into force on 1 September 2005. (2) A joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and by the European Commission of 18 November 2015 on the review of the European Neighbourhood Policy was welcomed in the Council Conclusions of 14 December 2015; the Council confirmed, in particular, its intention to start a new phase of engagement with its partners in 2016 which could lead to the setting of new partnership priorities, where appropriate, focused on agreed priorities and interests. (3) The Union and Algeria should cooperate with a view to achieving their shared goal of a common area of peace, stability and prosperity, in particular with regard to the sharing of responsibilities and differentiation, as well as taking stock of Algeria's key role in the region. (4) While addressing the most urgent challenges, the Union and Algeria continue to pursue the core objectives of their long-term partnership, namely working towards the stability of the country and the region and promoting sustained economic growth through strong state institutions and the diversification and competitiveness of the Algerian economy. (5) The position of the Union within the Association Council set up by the Agreement should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, with regard to the adoption of the EU-Algeria Partnership Priorities shall be based on the draft Decision of the EU-Algeria Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 March 2017. For the Council The President F. MOGHERINI (1) OJ L 265, 10.10.2005, p. 2. DRAFT DECISION No 1/2017 OF THE EU-ALGERIA ASSOCIATION COUNCIL of ¦ agreeing on EU-Algeria Partnership Priorities THE EU-ALGERIA ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part (1) (hereinafter referred to as the Agreement) was signed on 22 April 2002 and entered into force on 1 September 2005. (2) Article 94 of the Agreement gives the Association Council the power to take decisions it considers appropriate for the purposes of attaining the objectives of the Agreement. (3) In accordance with Article 104 of the Euro-Mediterranean Agreement, the parties are to take any general or specific measures required to fulfil their obligations under the Agreement and to see to it that the objectives set out in the Agreement are attained. (4) The review of the European Neighbourhood Policy in 2016 proposed a new phase of engagement with partners, allowing for a greater sense of ownership by both sides. (5) The EU and Algeria have agreed to consolidate their partnership by agreeing on a set of priorities for the period 2017-2020, with the aim of supporting and strengthening Algeria's resilience and stability. (6) The parties to the Agreement have agreed on the text of the EU-Algeria Partnership Priorities, which will support the implementation of the Agreement, focusing on cooperation in relation to a set of commonly identified shared interests to which priority will be given, HAS ADOPTED THIS DECISION: Article 1 The Association Council recommends that the parties implement the EU-Algeria Partnership Priorities set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Algeria Association Council The President (1) OJ L 265, 10.10.2005, p. 2. ANNEX EU-Algeria Partnership Priorities